Dear Marshal Reitzell:
Your opinion request regarding LSA-R.S. 13:1899(C) has been referred to me for response.  The question you have asked is as follows:
     "The question is whether the term `criminal matters' in the initial sentence of that statute includes traffic violations in the assessment of costs which are deposited in a special account for the city marshal's office operation."
By your letter and through previous telephone communications, it is noted that you have asked this question in light of the amendment to the aforesaid statute by Act 479 of 1992, and in light of previous opinions of this office.
This is to reaffirm prior opinions of this office, which held that the term "criminal matters" includes traffic offenses. (See attached: Attorney General Opinion Numbers 80-561, 84-644, and 86-631).
I trust that the foregoing adequately answers your question. However, if additional information is needed, please do not hesitate to contact me.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2518s